This case is before us on rehearing granted subsequent to the filing of our opinion and judgment of April 27, 1937. *Page 775 
It has not been made to appear that we overlooked any material matter or issue in rendering our opinion and judgment, supra, and after due consideration subsequent to argument on rehearing, we adhere to our opinion of April 27, 1937, and judgment then entered.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.